On August 11,1994, the defendant was committed to the Department of Corrections for evaluation and proper placement for the remainder of his suspended sentences, with the sentences to run concurrently. On October 12,1987, the Court imposed a six (6) year deferred imposition of sentence on the defendant for the crimes of Criminal Sale of Dangerous Drugs, two counts, felonies, and Criminal Possession of Dangerous Drugs, one count, felony. On April 26, 1990, the previous sentence was revoked and the defendant was sentenced to ten (10) years at the Montana State Prison, with five (5) years suspended for two counts of Criminal Sale of Dangerous Drugs, to run concurrently, and five (5) years suspended for the one count of Criminal Possession of Dangerous Drugs, to run concurrently with the previous two counts.
On October 13, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The State was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed at this time.
A second amended judgment was entered in Dawson County on October 20,1994. Said judgment ordered Defendant’s sentences to nm concurrently and set the time remaining. Upon consideration of the Second Amended Order and the record presented it is the decision of the Sentence Review Division that the Defendant’s sentence remain the same as stated therein.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court. The Sentence Review Board finds that the Department of Corrections can best determine the appropriate placement of the defendant.
*83Done in open Court this 13th day of October, 1994.
SIGNED this 2nd day of December, 1994.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.
The Sentence Review Board wishes to thank Mark Beddow for representing himself in this matter.